DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 5 and 6 are objected to because it is a duplicate of claim 4.
	Examiner suggests deleting claims 5 and 6 or amend them differently from claim 4.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2, 7, 8, 9, 12, 13, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahangir (US PG Pub. No. 2018/0007612) in view of Liang (US PG Pub. No. 2010/0039930)
As per claim 1:
Jahangir teaches a computer-implemented method for a resilient session control (see paragraph [0014], discloses techniques and systems for restoring a communication session in the event of S-CSCF node being unavailable and/or AS unavailable) in response to timeout (see paragraphs [0041], [0042], discloses an IMS restoration technique is implemented if no response is received from the first S-CSCF node 104 within a predetermined period of time) comprising:
receiving a request from a user equipment (UE) for a session with a first session control (see Figure 1, step 110 and paragraph [0027], UE 100 sending SIP request (i.e. as a registration message) to the P-CSCF 102);
in response to the request, registering the session for the UE (see paragraph [0030], discloses a 200 OK message 112 is sent from AS-A 106 to UE 100 via S-CSCF-A 104 and P-CSCF 102 in response to receiving the SIP request 110. The 200 OK message 112 is to confirm successful registration of the UE 100);
sending a flag to a Home Subscriber Server (HSS) (paragraph [0031], discloses AS 106 sends multiple attribute-value pairs (AVPs) 114 to the HSS 108 for storage at the HSS 108 as part of the registration procedure for the UE 100);
creating a temporary session mirroring the registered session with a second session control (paragraph [0042], explicitly states: “The P-CSCF node 102 is configured with “route advance” logic to select a different, available S-CSCF node as a backup without tearing down the current communication session…” thus it is evident that the session is maintained on the backup path, i.e. second S-CSCF node 202);
in response to a loss of the session with the first session control (paragraph [0041], discloses in response to the P-CSCF node 102 attempting to contact the first S-CSCF node 104, within the predetermined period of time, P-CSCF 102 may determine based on the lack of response from the first S-CSCF node that it is unavailable), activating from the first session control the flag with the HSS (see paragraph [0043], discloses the second S-CSCF node 102 sends a request for restoration information to the HSS 108 over a Diameter interface).
Jahangir does not teach sending an invite from an interrogating call session control function (I-CSCF) to the second session control to activate the temporary session;
and registering the UE by the second session control with the temporary session.
Liang teaches sending an invite from an interrogating call session control function (I-CSCF) to the second session control to activate the temporary session (see Figure 16, steps 1-2, paragraph [0192], an invite/service request is sent from I-CSCF to the new S-CSCF because the original S-CSCF fails. See paragraph [0192], discloses the S-CSCF receives the service request and determines that disaster recovery needs to be performed according to the disaster recovery flag in the received service request. The S-CSCF sends message to the HSS, please see Figure 16, step 3);
and registering the UE by the second session control with the temporary session (see paragraph [0192], the HSS finds that the UE is in the registered state and thus returns an SAA to the S-CSCF. Said SAA contains information such as service profiles of all IMS Public User Identities (IMPUs) as well as backup data of all IMPIs in the implicit registration set of the IMPU, please see paragraph [0193]. After receiving the response, the S-CSCF performs recovery operations according to the backup data in the response).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the recovery operation(s) as disclosed in Liang into Jahangir as a way of preventing one IMPU or multi-IMPI service that is associated with a complex user data model in the IMS from being lost during disaster recovery (please see paragraph [0011] of Liang). Therefore, implementing said recovery operation(s) at least reduces service continuity experiences of the users (please see paragraph [0009] of Liang).
As per claim 2:
Jahangir in view of Liang teaches the computer-implemented method of claim 1, wherein the loss of the session comprises a timeout of the first session control (Jahangir, see 
As per claim 7:
Jahangir in view of Liang teaches the computer-implemented method of claim 1, wherein receiving the request comprises receiving the request from the UE at a proxy call session control function (P- CSCF), wherein the P-CSCF is configured to send the request to the I-CSCF (Jahangir, see paragraph [0028], the P-CSCF node 102 receives SIP request 110 from the UE 100. An I-CSCF node can be interposed between the P-CSCF node 102 and the first S-CSCF node 104 to process the SIP request 110 and forward the SIP request 110 to the first S-CSCF node 104).
As per claim 8:
Jahangir teaches a computer-implemented method for a resilient session control (see paragraph [0014], discloses techniques and systems for restoring a communication session in the event of S-CSCF node being unavailable and/or AS unavailable) comprising;
receiving a request from a user equipment (UE) for a session with a first session control (see Figure 1, step 110 and paragraph [0027], UE 100 sending SIP request (i.e. as a registration message) to the P-CSCF 102);
in response to the request, registering the session for the UE (see paragraph [0030], discloses a 200 OK message 112 is sent from AS-A 106 to UE 100 via S-CSCF-A 104 and P-CSCF 102 in response to receiving the SIP request 110. The 200 OK message 112 is to confirm successful registration of the UE 100);
setting a flag to a Home Subscriber Server (HSS) (paragraph [0031], discloses AS 106 sends multiple attribute-value pairs (AVPs) 114 to the HSS 108 for storage at the HSS 108 as part of the registration procedure for the UE 100);
creating a temporary session mirroring the registered session with a second session control (paragraph [0042], explicitly states: “The P-CSCF node 102 is configured with “route advance” logic to select a different, available S-CSCF node as a backup without tearing down the current communication session…” thus it is evident that the session is maintained on the backup path, i.e. second S-CSCF node 202);
in response to a loss of the session with the first session control (paragraph [0041], discloses in response to the P-CSCF node 102 attempting to contact the first S-CSCF node 104, within the predetermined period of time, P-CSCF 102 may determine based on the lack of response from the first S-CSCF node that it is unavailable), activating from the first session control the flag with the HSS (see paragraph [0043], discloses the second S-CSCF node 102 sends a request for restoration information to the HSS 108 over a Diameter interface).
Jahangir does not teach sending an invite from an interrogating call session control function (I-CSCF) to the second session control to activate the temporary session;
and registering the UE by the second session control with the temporary session.
Liang teaches sending an invite from an interrogating call session control function (I-CSCF) to the second session control to activate the temporary session (see Figure 16, steps 1-2, paragraph [0192], an invite/service request is sent from I-CSCF to the new S-CSCF because the original S-CSCF fails. See paragraph [0192], discloses the S-CSCF receives the service request and determines that disaster recovery needs to be performed according to the disaster ;
and registering the UE by the second session control with the temporary session (see paragraph [0192], the HSS finds that the UE is in the registered state and thus returns an SAA to the S-CSCF. Said SAA contains information such as service profiles of all IMS Public User Identities (IMPUs) as well as backup data of all IMPIs in the implicit registration set of the IMPU, please see paragraph [0193]. After receiving the response, the S-CSCF performs recovery operations according to the backup data in the response).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the recovery operation(s) as disclosed in Liang into Jahangir as a way of preventing one IMPU or multi-IMPI service that is associated with a complex user data model in the IMS from being lost during disaster recovery (please see paragraph [0011] of Liang). Therefore, implementing said recovery operation(s) at least reduces service continuity experiences of the users (please see paragraph [0009] of Liang).
As per claim 9:
Jahangir in view of Liang teaches the computer-implemented method of claim 8, wherein the loss of the session comprises a timeout of the first session control (Jahangir, see paragraph [0041], discloses the P-CSCF 102 determines that first S-CSCF node 104 is unavailable if no response is received within a predetermined time and thus associated with said first S-CSCF node 104).
As per claim 12:
Jahangir in view of Liang teaches the computer-implemented method of claim 8, wherein the session comprises a registration session (Jahangir, see Figure 1, paragraphs 
As per claim 13:
Jahangir teaches a computer-implemented system for a resilient session control (see Figure 1) comprising:
a user equipment (UE) for using services of a communications network (see Figure 1, UE 100);
a database accessible by a processor for storing session information, the database comprises a Home Subscriber Server (HSS) (see Figure 7, IMS node 700 could be said HSS 108, please see paragraph [0096]. Figure 1 shows said HSS 108 comprise of master database 118, please see paragraph [0034]);
wherein the processor configured to execute computer-executable instructions for managing the services of the communications network (see paragraph [0100], discloses processor(s) 702 perform various acts and/or processes discloses herein);
receiving a request from the user equipment (UE) for a session with a first session control (see Figure 1, step 110 and paragraph [0027], UE 100 sending SIP request (i.e. as a registration message) to the P-CSCF 102);
in response to the request, registering the session for the UE (see paragraph [0030], discloses a 200 OK message 112 is sent from AS-A 106 to UE 100 via S-CSCF-A 104 and P-CSCF 102 in response to receiving the SIP request 110. The 200 OK message 112 is to confirm successful registration of the UE 100);
setting a flag to the database (paragraph [0031], discloses AS 106 sends multiple attribute-value pairs (AVPs) 114 to the HSS 108 for storage at the HSS 108 as part of the registration procedure for the UE 100);
creating a temporary session mirroring the registered session with a second session control (paragraph [0042], explicitly states: “The P-CSCF node 102 is configured with “route advance” logic to select a different, available S-CSCF node as a backup without tearing down the current communication session…” thus it is evident that the session is maintained on the backup path, i.e. second S-CSCF node 202);
in response to a loss of the session with the first session control (paragraph [0041], discloses in response to the P-CSCF node 102 attempting to contact the first S-CSCF node 104, within the predetermined period of time, P-CSCF 102 may determine based on the lack of response from the first S-CSCF node that it is unavailable), activating from the first session control the flag with the database (see paragraph [0043], discloses the second S-CSCF node 102 sends a request for restoration information to the HSS 108 over a Diameter interface).
Jahangir does not teach sending an invite to the second session control to activate the temporary session;
and registering the UE by the second session control with the temporary session.
Liang teaches sending an invite to the second session control to activate the temporary session (see Figure 16, steps 1-2, paragraph [0192], an invite/service request is sent from I-CSCF to the new S-CSCF because the original S-CSCF fails. See paragraph [0192], discloses the S-CSCF receives the service request and determines that disaster recovery needs to be performed according to the disaster recovery flag in the received service request. The S-CSCF sends message to the HSS, please see Figure 16, step 3);
and registering the UE by the second session control with the temporary session (see paragraph [0192], the HSS finds that the UE is in the registered state and thus returns an SAA to the S-CSCF. Said SAA contains information such as service profiles of all IMS Public User Identities (IMPUs) as well as backup data of all IMPIs in the implicit registration set of the IMPU, please see paragraph [0193]. After receiving the response, the S-CSCF performs recovery operations according to the backup data in the response).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the recovery operation(s) as disclosed in Liang into Jahangir as a way of preventing one IMPU or multi-IMPI service that is associated with a complex user data model in the IMS from being lost during disaster recovery (please see paragraph [0011] of Liang). Therefore, implementing said recovery operation(s) at least reduces service continuity experiences of the users (please see paragraph [0009] of Liang).
As per claim 16:
Jahangir in view of Liang teaches the computer-implemented system of claim 13, wherein the loss of the session comprises a timeout of the first session control (Jahangir, see paragraph [0041], discloses the P-CSCF 102 determines that first S-CSCF node 104 is unavailable if no response is received within a predetermined time and thus associated with said first S-CSCF node 104).
As per claim 19:
Jahangir in view of Liang teaches the computer-implemented system of claim 12, wherein the session comprises a registration session (Jahangir, see Figure 1, paragraphs [0026]-[0027], the session is a registration session since the UE 100 sends an SIP REGISTER message to register with an entity in the network).

Jahangir in view of Liang teaches the computer-implemented system of claim 12, wherein the processor is configured to receive the request from the UE via a proxy call session control function (P-CSCF), wherein the processor is further configured to send the request from the P- CSCF to the I-CSCF (Jahangir, see paragraph [0028], the P-CSCF node 102 receives SIP request 110 from the UE 100. An I-CSCF node can be interposed between the P-CSCF node 102 and the first S-CSCF node 104 to process the SIP request 110 and forward the SIP request 110 to the first S-CSCF node 104).

4.	Claims 3, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahangir in view of Liang and further in view of Foti (US PG Pub. No. 2021/0037586).
As per claim 3:
Jahangir in view of Liang teaches the computer-implemented method of claim 1 with the exception of:
wherein the first session control further deactivates a restoration data parameter after registering the session with the UE.
Foti teaches wherein the first session control further deactivates a restoration data parameter after registering the session with the UE (see Figure 9c, step 132, paragraph [0081], discloses releasing/tearing down the initial/old P-CSCF 20a. Note: Said release step s132 occurs after UE registers a session, i.e. steps s98-s120, please see figures 9a, 9b).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the transfer of ongoing session from first access network to second access network (as disclosed in Foti) into both Jahangir and Liang as a way of preventing 
As per claim 10:
Jahangir in view of Liang teaches the computer-implemented method of claim 8 with the exception of:
wherein the first session control is configured to deactivate a restoration data parameter before or after registering the session with the UE.
Foti teaches wherein the first session control is configured to deactivate a restoration data parameter before or after registering the session with the UE (see Figure 9c, step 132, paragraph [0081], discloses releasing/tearing down the initial/old P-CSCF 20a. Note: Said release step s132 occurs after UE registers a session, i.e. steps s98-s120, please see figures 9a, 9b).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the transfer of ongoing session from first access network to second access network (as disclosed in Foti) into both Jahangir and Liang as a way of preventing the UE from losing coverage over the first access network (see paragraph [0007] of Foti). Therefore, transferring session from first to second network ensures session continuity without interruption (please see paragraph [0005] of Foti).
As per claim 14:
Jahangir and Liang teaches the computer-implemented system of claim 13 with the exception of:
wherein the processor is configured to deactivate a restoration data parameter for the first session control.
Foti teaches wherein the processor is configured to deactivate a restoration data parameter for the first session control (see Figure 9c, step 132, paragraph [0081], discloses releasing/tearing down the initial/old P-CSCF 20a. Note: Said release step s132 occurs after UE registers a session, i.e. steps s98-s120, please see figures 9a, 9b).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the transfer of ongoing session from first access network to second access network (as disclosed in Foti) into both Jahangir and Liang as a way of preventing the UE from losing coverage over the first access network (see paragraph [0007] of Foti). Therefore, transferring session from first to second network ensures session continuity without interruption (please see paragraph [0005] of Foti).
5.	Claims 4, 5, 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jahangir in view of Liang and further in view of Foti and Pryzbysz (US PG Pub. No. 2011/0128843).
As per claim 4:
Jahangir in view of Liang and further in view of Foti teaches the computer-implemented method of claim 3 with the exception of:
further comprising terminating the session by the first session control once the first session control recovers from the loss.
Pryzbysz teaches further comprising terminating the session by the first session control once the first session control recovers from the loss (see paragraph [0058], discloses the re-establishing IMS registration when the session terminates. Terminating the affected 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of recovery from a failure of a P-CSCF within an IP multimedia (as disclosed in Pryzbysz) into Jahangir, Liang and Foti as a way of limiting the latency from the failure of the P-CSCF to re-registration (please see paragraph [0058] of Pryzbysz). Therefore, implementing such recovery method helps in improving the mobile user equipment battery performance (please see paragraph [0015] of Pryzbysz).
Claim 5 is rejected in the same scope as claim 4.
Claim 6 is rejected in the same scope as claim 4.
As per claim 11:
Jahangir in view of Liang and further in view of Foti teaches the computer-implemented method of claim 10 with the exception of:
further comprising terminating the session by the first session control once the first session control recovers from the loss.
Pryzbysz teaches further comprising terminating the session by the first session control once the first session control recovers from the loss (see paragraph [0058], discloses the re-establishing IMS registration when the session terminates. Terminating the affected sessions, for example by deactivating all PDP contexts causes the user equipment to establish a new session).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of recovery from a failure of a 
Claim 17 is rejected in the same scope as claim 4.

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jahangir in view of Liang and further in view of Foti (US PG Pub. No. 2021/0266349), hereinafter referred to as Foti’349.
As per claim 15:
Jahangir in view of Liang teaches the computer-implemented system of claim 13 with the exception of:
wherein the processor is configured to deactivate a restoration data parameter for the second session control.
Foti’349 teaches wherein the processor is configured to deactivate a restoration data parameter for the second session control (see paragraph [0087], in response to receiving the P-CSCF restoration message, identify at least one SMF server 20 associated with the failed P-CSCF server. The processing circuitry 54 and/or Session Terminator 60 is configured to communicate to at least one SMF server, a restoration message for tearing down at least one session for at least one UE associated with the failed P-CSCF server).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of restoration message (as . 

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jahangir in view of Liang and further in view of Austrell (US PG Pub. No. 2014/0192773).
As per claim 18: 
Jahangir in view of Liang teaches the computer-implemented system of claim 12 with the exception of:
wherein the processor is configured to configure a default setting of restoring data to be off.
Austrell teaches wherein the processor is configured to configure a default setting of restoring data to be off (see paragraphs [0030], [0031], discloses an indication of whether Restoration Procedures is turned on or off is included in the explicit request).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of said explicitly request message comprising an indication of the restoration procedure (as disclosed in Austrell) into Jahangir and Liang as a way of helping with the transfer of user’s registration state on behalf of the user (please see paragraph [0030] of Austrell). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474